Case 7:17-cv-07252-CS Document 42 Filed 11/13/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ea si -X
Jennifer Clark,

Plaintiff,

JUDGMENT
V.
7:17-CV-07252 (CS)

Metropolitan Transportation Authority,

Defendant.

Ted i heehee Rar en rea xX

 

It is hereby ORDERED, ADJUDGED AND DECREED: That after a Jury Trial

before the Honorable Cathy Seibel, United States District Judge, the jury having returned a
verdict in favor of Defendant as to Plaintiff's liability claim, judgment is entered in favor of the

Defendant, and the case is closed.

DATED: White Plains, New York
November | 7, 2020

RUBY J. KRAJICK

 

Clerk of Court
So Ordered:

Wn BW MLANGS

U.S.D.J. Deputy Clerk

 
